Title: To Alexander Hamilton from Benjamin Grymes, 17 December 1789
From: Grymes, Benjamin
To: Hamilton, Alexander


Virga. Chatham Decr. 17th. 89
My Dear Sir
I wrote to you some weeks past upon some interesting business to my self and desired an immediate answer, I fear my letter has miscarried as I have had no answer, therefore I must trouble you again on the subject. Mr. Robt. Morris has informed me that he expected, that the insurance of a Ship called the Aurora would be paid this winter in Certificates, (I suppose by you), which I wish to know the value of as soon as possible, as I have an offer made me for my proportion of sd. Ship. I would wish also to be informed what she was insured at, and what the present value of her is; including the interest. She was Chartered of J. Richards. Josiah Watson & J. Hall & J. Horner all of Virga. by Benjn. Harrison agent to Mr. Morris for the secret Committee of Congress and principally insured by the Publick I am told. I must beg your frienly aid in this affair, as I have been obliged to pay a large sum of money for one of the partners viz. John Horner, who has given me full power to dispose of his one sixth part to reimburse me but fear it will not be nearly sufficient. Pray write me fully on the subject and by the first Stage. Direct to me near Fredk. to the care of Wm Fitzhugh of Chatham who joins me in Compts and best wishes to you from yr. sincr &c.
Benjamin Grymes
